Citation Nr: 0513564	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  95-24 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, currently diagnosed as intervertebral disc syndrome 
at L5-S1.

2.  Entitlement to service connection for a psychiatric 
disorder.  

3. Entitlement to temporary total disability rating for 
treatment of a service-connected disability requiring 
hospitalization for the periods of time from December 14, 
1993 to January 5, 1994, and from January 19, 1994 to 
February 5, 1994, pursuant to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1982.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The veteran claims entitlement to service connection for a 
low back disorder.  He claims that surgery for his service-
connected pilonidal cyst caused him to develop his current 
back disorder.  More recently, the veteran has asserted that 
riding in trucks during service caused his current back 
disorder.  

In June 2004, a VA physician rendered a medial opinion based 
on a review of the claims file.  The physician's opinion was 
that "riding in the multiple trucks while in service can 
also be the etiology of his disc desiccation at L5-S1 level 
with small 


central posterior disc herniation.  Continuous bouncing and 
riding in the heavy trucks could be at least as likely as not 
the cause of his disc desiccation."  Thereafter, the RO 
denied the veteran's claim for entitlement to service 
connection for a back disorder on the grounds that there was 
no evidence that the veteran rode in multiple trucks while in 
the military.  In response thereto, the veteran submitted 
additional service personnel records to the RO in August 2004 
that indicates that he was trained and licensed to operation 
numerous cargo and utility trucks in the military.  The 
supplemental statement of the case with regard to the 
veteran's appeal was issued in June 2004, and a supplemental 
statement of the case was not issued to the veteran with 
regard to this additional evidence.  See 38 C.F.R. § 19.31 
(2004).  

As all of the claims at issue stem primarily from the 
question involving entitlement to service connection for a 
back disorder, the case needs to be remanded to afford the 
veteran due process.

Accordingly, the case is remanded for the following 
development:

The RO must readjudicate the veteran's 
claims, with consideration of the 
additional evidence submitted in August 
2004.  If the benefits on appeal remain 
denied, a supplemental statement of the 
case must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE VETERAN INITIATED THE APPEAL TO THIS ACTION IN 
OCTOBER 1994 AND THIS CASE WAS NOT TRANSFERRED TO THE BOARD 
UNTIL APRIL 2005.  HENCE, THIS CLAIM MUST BE 


AFFORDED EXPEDITIOUS TREATMENT BY THE RO.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112). 



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

